Case 2:19-cv-00035-JPJ-PMS Document 27 Filed 10/24/18 Page 1 of 33 Pageid#: 406




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA

                                        Richmond Division

 NICOLAS REYES,

                Plaintiff,

 v.                                                           CASE NO. 3:18CV00611

 HAROLD W. CLARKE, et al.,

                Defendants.


         ANSWER AND AFFIRMTIVE DEFENSES TO AMENDED COMPLAINT

        COME NOW Defendants Clarke, Robinson, Kiser, Barksdale, Mathena, Gallihar, Duncan,

 Collins, Justin Kiser, Gilbert, Adams, Lambert, Lee, Huff, Trent, McDuffie, and Herrick, by

 counsel, and answer the complaint as follows:

        1.      Defendants admit that the Plaintiff has been confined at Red Onion State Prison

 (“ROSP”) since 2006. Defendants lack sufficient information to admit or deny whether the

 Plaintiff qualifies as a “monolingual Spanish speaker,” and, therefore, that allegation is denied.

 Defendants lack sufficient information to admit or deny whether a “vast majority” of staff and

 prisoners at ROSP “speak only English,” and, therefore, that allegation is also denied.

 Defendants deny the remaining allegations of paragraph 1 and demand strict proof thereof.

        2.      Defendants deny the allegations of paragraph 2 and demand strict proof thereof.

        3.      Defendants deny the allegations of paragraph 3 and demand strict proof thereof.

        4.      Defendants admit that one purpose of the Segregation Reduction Step-Down

 Program is to create a pathway to help transition offenders out of segregated housing and back

 into the general population. The remaining allegations of paragraph 4 are denied.
Case 2:19-cv-00035-JPJ-PMS Document 27 Filed 10/24/18 Page 2 of 33 Pageid#: 407




         5.      Defendants deny the allegations of paragraph 5 and demand strict proof thereof.

         6.      Defendants deny the allegations of paragraph 6 and demand strict proof thereof.

         7.       Defendants deny the allegations of paragraph 7 and demand strict proof thereof.

         8.      Defendants deny the allegations of paragraph 8 and demand strict proof thereof.

         9.      The statements in paragraph 9 constitute legal conclusions to which no response is

 required. To the extent a response is required, Defendants deny the allegations of paragraph 9

 and demand strict proof thereof.

         10.     Defendants deny the allegations of paragraph 10 and demand strict proof thereof.

         11.     Defendants deny the allegations of paragraph 11 and demand strict proof thereof.

         12.     The jurisdictional allegation in paragraph 12 does not require a response. To the

 extent a response is required, Defendants admit that the Plaintiff has cited 42 U.S.C. § 1983 as a

 basis for this action.

         13.     The jurisdictional allegations in paragraph 13 do not require a response. To the

 extent a response is required, Defendants admit that this Court possesses general subject matter

 jurisdiction over claims that arise under the Constitution or a federal statute, but deny that the

 Court possesses subject matter over any claim in which a defendant is entitled to assert sovereign

 or Eleventh Amendment immunity.

         14.      The legal statement in paragraph 14 does not require a response. To the extent a

 response is required, Defendants admit that the Court possesses general authority to grant

 prospective injunctive and declaratory relief. Defendants deny that the Court possesses the

 authority to grant retrospective injunctive or declaratory relief, and Defendants deny that any

 injunctive or declaratory relief is warranted under the circumstances of this case.




                                                   2
Case 2:19-cv-00035-JPJ-PMS Document 27 Filed 10/24/18 Page 3 of 33 Pageid#: 408




        15.     Defendants deny that venue is proper in the Federal District Court for the Eastern

 District of Virginia.

        16.     Defendants admit that Reyes has been in the custody of the Virginia Department

 of Corrections (“VDOC”) since 2001, and that, as of the time of this response, he was housed at

 ROSP, which is located in Pound, Virginia. Because Reyes has differing birthdates reflected in

 his criminal records, records from the Immigration and Naturalization Service (“INS”), and his

 VDOC records, Defendants lack sufficient information to admit or deny his precise age.

 Defendants note, however, that none of those documented birthdates would yield an age of forty-

 seven years. Defendants admit that Reyes has stated that he is a native of El Salvador.

 However, because Reyes has an existing INS detainer from Honduras, Defendants cannot

 determine which jurisdiction is Reyes’ home country and, therefore, cannot admit or deny

 whether he is a native of El Salvador. Defendants lack sufficient information to admit or deny

 whether Reyes is a “monolingual Spanish speaker” or is “unable to read or write in any

 language,” and, therefore, those allegations are denied. Defendants deny any remaining

 allegations in paragraph 16.

        17.     The allegations of paragraph 17 are admitted.

        18.     Defendants deny that Defendant Robinson is responsible for overseeing VDOC’s

 “compliance with federal laws.” The remaining allegations of paragraph 18 are admitted.

        19.     Defendants deny that Defendant Warden Kiser has the “ultimate authority to

 approve” security-level classifications for all inmates at ROSP. The remaining allegations of

 paragraph 19 are admitted.

        20.     The allegations of paragraph 20 are admitted.

        21.     The allegations of paragraph 21 are admitted.



                                                 3
Case 2:19-cv-00035-JPJ-PMS Document 27 Filed 10/24/18 Page 4 of 33 Pageid#: 409




        22.     The allegations of paragraph 22 are admitted.

        23.     The allegations of paragraph 23 are admitted.

        24.     The allegations of paragraph 24 are admitted.

        25.     Defendants deny that Defendant Justin Kiser is a current ROSP or VDOC

 employee. The remaining allegations of paragraph 25 are admitted.

        26.     The allegations of paragraph 26 are admitted.

        27.     The allegations of paragraph 27 are admitted.

        28.     The allegations of paragraph 28 are admitted.

        29.     Defendants deny that Defendant Lee maintains his regular place of business at

 VDOC headquarters in Richmond, Virginia. The remaining allegations of paragraph 29 are

 admitted.

        30.     Defendants deny that Defendant Terrence Huff’s current title is “Psychology

 Associate II.” Specifically, Defendant Huff is a “Psychology Associate Senior.” The remaining

 allegations of paragraph 30 are admitted.

        31.     The allegations of paragraph 31 are admitted.

        32.     The allegations of paragraph 32 are admitted.

        33.     The allegations of paragraph 33 are admitted.

        34.     Defendants deny the allegations of paragraph 34 and demand strict proof thereof.

        35.     Defendants deny the allegations of paragraph 35 and demand strict proof thereof.

        36.     Defendants deny the allegations of paragraph 36 and demand strict proof thereof.

        37.     Defendants deny the allegations of paragraph 37 and demand strict proof thereof.

        38.     Defendants deny the allegations of paragraph 38 and demand strict proof thereof.

        39.     Defendants deny the allegations of paragraph 39 and demand strict proof thereof.



                                                4
Case 2:19-cv-00035-JPJ-PMS Document 27 Filed 10/24/18 Page 5 of 33 Pageid#: 410




        40.     Defendants admit that Justice Kennedy made the statements quoted in paragraph

 40. Defendants deny that the Plaintiff was housed in “solitary confinement” or that those

 comments are applicable to his conditions of confinement.

        41.     Defendants deny the allegations of paragraph 41 and demand strict proof thereof.

        42.     Defendants deny the allegations of paragraph 42 and demand strict proof thereof.

        43.     Defendants lack sufficient information to admit or deny whether the stated

 professional organizations have “issued a position” regarding “prolonged solitary confinement.”

 Defendants deny that the Plaintiff was housed in “solitary confinement” or that any positions

 taken by those organizations are otherwise applicable to his conditions of confinement.

        44.     Defendants lack sufficient information to admit or deny whether the American

 Bar Association took the referenced position. Defendants deny that the Plaintiff was housed in

 “solitary confinement” or that any position taken by American Bar Association is otherwise

 applicable to his conditions of confinement.

        45.     Defendants lack sufficient information to admit or deny whether the “international

 human rights community” considers “long term solitary confinement” to constitute “torture.”

 Defendants deny that the Plaintiff was housed in “long term solitary confinement” or that any

 position taken by the “international human rights community” is otherwise applicable to his

 conditions of confinement.

        46.     Defendants lack sufficient information to admit or deny whether Mr. Mendez

 concluded that “prolonged solitary confinement” is “inconsistent with human rights norms.”

 Defendants deny that the Plaintiff was housed in “prolonged solitary confinement” or that any

 position taken by Mr. Mendez is otherwise applicable to the Plaintiff’s conditions of

 confinement.



                                                 5
Case 2:19-cv-00035-JPJ-PMS Document 27 Filed 10/24/18 Page 6 of 33 Pageid#: 411




        47.     Defendants lack sufficient information to admit or deny whether the “U.N.

 Standard Minimum Rules for the Treatment of Prisoners” prohibit prolonged or indefinite

 solitary confinement. Defendants deny that the Plaintiff was housed in “prolonged” or

 “indefinite” “solitary confinement” or that the U.N. Standard Minimum Rules are otherwise

 applicable to his conditions of confinement.

        48.     Defendants deny the allegations of paragraph 48 and demand strict proof thereof.

        49.     Defendants deny the allegations of paragraph 49 and demand strict proof thereof.

        50.     Defendants deny that prisoners in VDOC custody are housed in “solitary

 confinement.” Any remaining allegations in paragraph 50 are also denied.

        51.     Defendants admit that the quoted statement appears in the HBO documentary.

        52.     Defendants admit that the quoted statement appears in the HBO documentary.

        53.     Defendants admit that ROSP was constructed in 1998 and that it is a maximum-

 security prison.

        54.     Defendants admit that Defendant Mathena made the quoted statement.

        55.     The allegations in paragraph 55 are admitted.

        56.     Defendants admit that there are recreation enclosures at ROSP that are intended to

 house one inmate at a time. Defendants admit that the cells at ROSP are solid, but, to the extent

 the allegations in paragraph 56 imply that there are no openings or windows on those doors,

 those allegations are denied. Any remaining allegations in paragraph 56 are also denied.

        57.     Defendants deny that inmates at ROSP are housed in “solitary confinement.”

 Defendants admit that inmates at ROSP can communicate with other inmates both verbally and

 through nonverbal means. The remaining allegations of paragraph 57 are denied.




                                                 6
Case 2:19-cv-00035-JPJ-PMS Document 27 Filed 10/24/18 Page 7 of 33 Pageid#: 412




        58.     Defendants admit the allegations of paragraph 58, with the exception of the word

 “purported,” which implies that the goal of the Step-Down Program is something other than what

 is otherwise stated in this paragraph.

        59.     Defendants admit that Defendant Mathena made the quoted statement.

        60.     Defendants admit that Defendant Mathena made the quoted statement.

        61.     Defendants admit that the journals to be completed as part of the “Challenge

 Series” are one component of the Step-Down Program, and that the goal of the “Challenge

 Series” is to help change the behavior and mindset of the prisoners participating in the program.

 Defendants admit that in-person instruction is included as part of the “Challenge Series.” Any

 remaining allegations in paragraph 61 are denied.

        62.     Defendants admit that the Plaintiff remained at privilege level “0” until June

 2018. To the extent that this paragraph implies that the Plaintiff’s failure to progress is

 attributable to these Defendants, that implication is denied. Any remaining allegations in

 paragraph 62 are denied.

        63.     Defendants admit that, under current VDOC policies, inmates housed at privilege

 level “0” are provided with at least two hours of recreation, five days a week; at least three

 showers per week; at least two fifteen-minute phone calls per month; and at least one hour of

 non-contact visitation. Defendants admit that inmates at privilege level “0” are not allowed

 video visitation, do not have personal televisions inside their cells, are shackled when being

 moved around the prison, and have a limited commissary list. Defendants deny that inmates

 housed at privilege level “0” are denied access to materials in the law library or access to

 religious materials. Any remaining allegations in paragraph 63 are also denied.

        64.     Defendants deny the allegations of paragraph 64 and demand strict proof thereof.



                                                   7
Case 2:19-cv-00035-JPJ-PMS Document 27 Filed 10/24/18 Page 8 of 33 Pageid#: 413




        65.     Defendants admit that the Plaintiff progressed to privilege level SM-1 in June

 2018, and that this was approximately seven years after the Step-Down Program started being

 implemented.

        66.     Defendants admit that some of the baseline privileges for SM-1 offenders are set

 forth in paragraph 66. Defendants incorporate by reference their response to paragraph 63, with

 respect to the baseline privileges for SM-0 offenders. Any remaining allegations in paragraph 66

 are denied.

        67.     The allegations of paragraph 67 are admitted.

        68.     Defendants admit that the Plaintiff was involved in an altercation with another

 inmate on February 2, 2006. Defendants admit that, according to his medical records, the

 Plaintiff had a nosebleed, some facial contusions, and swelling around his eye after that

 altercation. Defendants note that the Plaintiff’s cellmate received twenty-four stitches following

 that altercation, and that the cellmate’s injuries appeared to have been caused by a weapon.

 Defendants further note that, during that altercation, the Plaintiff refused several orders to stop

 assaulting his cellmate. Accordingly, the remaining allegations of paragraph 68 are denied.

        69.     Defendants deny the allegations of paragraph 69.

        70.     Because Defendants cannot verify what the Plaintiff subjectively believes, any

 allegations describing his belief or state of mind are denied. Defendants further note that the

 disciplinary documents associated with the February 2006 incident specifically reference and

 name the interpreter who was used to communicate with the Plaintiff, and that the Plaintiff,

 through that interpreter, elected to accept a penalty offer to the charged offense of aggravated

 assault. Accordingly, the remaining allegations of paragraph 70 are denied.




                                                   8
Case 2:19-cv-00035-JPJ-PMS Document 27 Filed 10/24/18 Page 9 of 33 Pageid#: 414




           71.   As noted in response to paragraph 70, the Plaintiff, acting through an interpreter,

 elected to accept a penalty offer for the charged offense of aggravated assault. Because the

 Plaintiff accepted the penalty offer, thereby conceding his guilt, there were no further

 disciplinary proceedings associated with that disciplinary charge. Accordingly, Defendants

 admit that there was no disciplinary hearing, involving the presentation of evidence, for the

 disciplinary charge. The remaining allegations of paragraph 71 are denied.

           72.   Defendants admit that the Plaintiff was returned to ROSP in 2006, and that he is

 still an inmate at that institution. The remaining allegations of paragraph 72 are denied.

           73.   Defendants deny that the Step-Down Program applies to inmates “in long-term

 isolation.” Defendants admit that Plaintiff was placed in the “SM” internal pathway, and that the

 quoted statement from the policy describes inmates within the “SM” pathway. Any remaining

 allegations in paragraph 73 are denied.

           74.   The allegations of paragraph 74 are denied.

           75.   Defendants deny the allegations of paragraph 75 and demand strict proof thereof.

           76.   Defendants admit that inmates participating in the Step-Down Program earn

 progressively more privileges as they move through the program, and that they receive regular

 reviews of their progress and security level. Any remaining allegations in paragraph 76 are

 denied.

           77.   Defendants admit that any inmate assigned to security level “S” receives a formal

 ICA hearing once every 90 days.

           78.   Defendants admit that the Building Management Committee makes privilege

 level recommendations to the ICA, and that the Committee meets at least monthly.




                                                   9
Case 2:19-cv-00035-JPJ-PMS Document 27 Filed 10/24/18 Page 10 of 33 Pageid#: 415




            79.   Defendants admit that level “S” offenders receive other periodic reviews, but

  deny that these reviews are considered “interim ICA reviews.” Specifically, in addition to the

  90-day ICA hearings and the monthly reviews by the Building Management Committee, level

  “S” offenders receive bi-annual reviews from the External Review Team, quarterly informal

  reviews by the Dual Treatment Team, and 30-day formal reviews by the Multi-Disciplinary

  Team. Because Defendants are not sure which process the Plaintiff is attempting to describe in

  paragraph 79, Defendants lack sufficient information to admit or deny whether that process is

  accurately set forth.

            80.   Defendants admit that the Dual Treatment Team reviews classification decisions

  and mental health assessments. Defendants admit that the External Review team reviews level

  “S” offenders at least twice a year, to determine whether they have been appropriately classified,

  are assigned to the correct privilege level, and have been appropriately considered for

  advancement within the Step-Down Program. Any remaining allegations in paragraph 80 are

  denied.

            81.   Defendants deny the allegations of paragraph 81 and demand strict proof thereof.

            82.   Defendants deny the allegations of paragraph 82 and demand strict proof thereof.

            83.   Defendants deny the allegations of paragraph 83 and demand strict proof thereof.

            84.   Defendants admit that the Operating Procedure contains the quoted statement.

  Any remaining allegations in paragraph 84 are denied.

            85.   Defendants admit that the ICA findings are not translated into written Spanish.

  The remaining allegations of paragraph 85 are denied.

            86.   Defendants deny the allegations of paragraph 86 and demand strict proof thereof.

            87.   Defendants deny the allegations of paragraph 87 and demand strict proof thereof.



                                                  10
Case 2:19-cv-00035-JPJ-PMS Document 27 Filed 10/24/18 Page 11 of 33 Pageid#: 416




         88.     Defendants deny the allegations of paragraph 88 and demand strict proof thereof.

         89.     Defendants deny the allegations of paragraph 89 and demand strict proof thereof.

         90.     Defendants admit that inmates do not attend reviews by the external review team

  and cannot directly appeal any findings of the external review team. The remaining allegations

  of paragraph 90 are denied.

         91.     Defendants admit that inmates do not attend reviews by the dual treatment team

  and cannot directly appeal any findings of the dual treatment team. The remaining allegations of

  paragraph 91 are denied.

         92.     Defendants admit that the Plaintiff was moved into a progressive housing unit in

  May of 2009, and that he remained in that housing unit for approximately four months. The

  remaining allegations of paragraph 92 are denied.

         93.     Defendants admit that VDOC presently operates a housing unit for prisoners who

  are resistant to out-of-cell or general population activities, and that the Plaintiff has not been

  placed in that unit. The remaining allegations of paragraph 93 are denied.

         94.     Defendants admit that the Plaintiff was offered an opportunity to move into

  progressive housing in October 2010, and that the Plaintiff declined that opportunity. The

  remaining allegations of paragraph 94 are denied.

         95.     Defendants admit that the Plaintiff was offered an opportunity to move into

  progressive housing in July 2011, and that the Plaintiff declined that opportunity. The remaining

  allegations of paragraph 95 are denied.

         96.     The allegations of paragraph 96 are denied.

         97.     The allegations of paragraph 97 are denied.




                                                    11
Case 2:19-cv-00035-JPJ-PMS Document 27 Filed 10/24/18 Page 12 of 33 Pageid#: 417




            98.    Defendants admit that the Plaintiff remained in segregation in 2011, and that his

  ICA reports contain some of the referenced statements. The remaining allegations of paragraph

  98 are denied.

            99.    Defendants admit that the Plaintiff was assigned to the “SM” internal pathway in

  December 2012. The remaining allegations of paragraph 99 are denied.

            100.   The allegations of paragraph 100 are denied.

            101.   Defendants admit that the Plaintiff’s ICA reports contain the referenced

  statements. The remaining allegations of paragraph 101 are denied.

            102.   Defendants admit that the Plaintiff accepted a Challenge series workbook in

  February 2018, and that he was advanced to privilege level SM-1 by June 2018. The remaining

  allegations of paragraph 102 are denied.

            103.   The allegations of paragraph 103 are denied.

            104.   The allegations of paragraph 104 are denied.

            105.   The allegations of paragraph 105 are denied.

            106.   The allegations of paragraph 106 are denied.

            107.   Defendants admit that the Plaintiff’s cell has a bed, a table, a toilet, sink, and

  lights that do not completely turn off at night. The remaining allegations of paragraph 107 are

  denied.

            108.   The allegations of paragraph 108 are denied.

            109.   The allegations of paragraph 109 are denied.

            110.   The allegations of paragraph 110 are denied.

            111.   The allegations of paragraph 111 are denied.




                                                     12
Case 2:19-cv-00035-JPJ-PMS Document 27 Filed 10/24/18 Page 13 of 33 Pageid#: 418




            112.   Defendants admit that the Plaintiff has lost weight during his confinement within

  VDOC. The remaining allegations of paragraph 112 are denied.

            113.   Defendants admit that the Plaintiff has lost weight during his confinement within

  VDOC. The remaining allegations of paragraph 113 are denied.

            114.   Defendants admit that level “S” inmates previously received at least one hour of

  recreation, five days a week, and that this policy has recently been altered to allow for at least

  two hours of recreation, five days a week. The remaining allegations of paragraph 114 are

  denied.

            115.   Defendants admit that the Plaintiff is not free to leave his cell without a security

  escort. The remaining allegations of paragraph 115 are denied.

            116.   Defendants admit that level “S” inmates are placed in enclosures by themselves,

  but adjacent to enclosures containing other inmates. The remaining allegations of paragraph 116

  are denied.

            117.   Defendants admit that the Plaintiff is required to submit to a strip search before he

  leaves his cell for recreation, and that he is shackled when he is moving from one area to another.

  The remaining allegations of paragraph 117 are denied.

            118.   The allegations of paragraph 118 are denied.

            119.   Defendants admit that there is a window in the Plaintiff’s cell. The remaining

  allegations of paragraph 119 are denied.

            120.   Defendants admit that, by policy, level “S” offenders are allowed to shower at

  least three times per week. The remaining allegations of paragraph 120 are denied.

            121.   Defendants lack sufficient information to admit or deny the allegations of

  paragraph 121, and, therefore, those allegations are denied.



                                                     13
Case 2:19-cv-00035-JPJ-PMS Document 27 Filed 10/24/18 Page 14 of 33 Pageid#: 419




         122.    Defendants lack sufficient information to admit or deny whether the Plaintiff has

  attempted to correspond with his family, and, therefore, those allegations are denied. Any

  remaining allegations of paragraph 122 are also denied.

         123.    Defendants admit that, by policy, level “S” inmates at privilege level “0” who

  wish to conduct personal phone calls are allowed two fifteen-minute phone calls per month. The

  remaining allegations of paragraph 123 are denied.

         124.    Defendants admit that the Plaintiff had a legal phone call in March 2018. The

  remaining allegations of paragraph 124 are denied.

         125.    The allegations of paragraph 125 are denied.

         126.    The allegations of paragraph 126 are denied.

         127.    Defendants admit that the Plaintiff could earn sentence-reducing credit under the

  Good Conduct Allowance (“GCA”) system. Because the Plaintiff was convicted of first-degree

  murder, however, Defendants deny that he would otherwise automatically be eligible to earn 30

  days of sentence-reducing credit for every 30 days served. Defendants deny that VDOC policy

  is the sole reason that the Plaintiff does not earn “the maximum good conduct time allowed.”

  Any remaining allegations of paragraph 127 are also denied.

         128.    Defendants admit that the Plaintiff has been participating in the Step-Down

  Program. The remaining allegations of paragraph 128 are denied.

         129.    Because Defendants lack sufficient information to opine on the Plaintiff’s

  subjective state of mind, the allegations of paragraph 129 are denied.

         130.    Defendants admit that the Plaintiff receives his meals in the same cell where he

  sleeps and uses the toilet. The remaining allegations of paragraph 130 are denied.




                                                  14
Case 2:19-cv-00035-JPJ-PMS Document 27 Filed 10/24/18 Page 15 of 33 Pageid#: 420




         131.    Defendants lack sufficient information to admit or deny what the Plaintiff does

  inside his cell, and, therefore, the allegations of paragraph 131 are denied.

         132.    The allegations of paragraph 132 are denied.

         133.    Defendants admit that the Plaintiff was assigned to mental health code MH-0

  when he was brought into VDOC custody in April 2001.

         134.    Defendants admit that the Plaintiff was placed into segregated confinement at

  ROSP in June 2001. Defendants lack sufficient information to admit or deny the remaining

  allegations of paragraph 134 and, therefore, those allegations are denied.

         135.    Defendants admit that the Plaintiff was placed into a general population housing

  unit at Wallens Ridge State Prison in 2003. Defendants lack sufficient information to admit or

  deny the remaining allegations of paragraph 135 and, therefore, those allegations are denied.

         136.    Defendants admit that the Plaintiff was transferred to ROSP in 2006 and placed in

  segregated housing. The remaining allegations of paragraph 136 are denied.

         137.    Defendants admit that the Plaintiff was evaluated by Defendant Huff, a qualified

  mental health professional (“QMHP”) in November 2007. The written notes from that

  evaluation speak for themselves. The remaining allegations of paragraph 137 are denied.

         138.    Defendants admit that, on November 28, 2007, Defendant Huff noted that the

  Plaintiff had the “affect” of an individual who might be “severely depressed,” and, therefore,

  Defendant Huff immediately admitted the Plaintiff to the medical clinic under mental health

  observations. The Plaintiff was taken to a medical room, and, about an hour later, a senior

  QMHP joined Defendant Huff to help evaluate the Plaintiff. At least in part because the Plaintiff

  denied suicidal or homicidal ideation, the decision was made to monitor the Plaintiff’s condition

  in the medical unit rather than immediately transporting him for inpatient care. Following a 24



                                                   15
Case 2:19-cv-00035-JPJ-PMS Document 27 Filed 10/24/18 Page 16 of 33 Pageid#: 421




  hour period of observation, the Plaintiff’s affect had noticeably improved, and he was eating and

  drinking. It was therefore determined that admission to an acute care unit was not warranted at

  that time, and the Plaintiff was ultimately discharged from medical observation. Any remaining

  allegations in paragraph 138 are denied.

            139.   The allegations of paragraph 139 are denied.

            140.   Defendants admit that, on October 20, 2009, a QMHP visited the Plaintiff to

  discuss why he had refused to go to the chow hall with the rest of his progressive housing unit.

  Based on her observations and conversation with the Plaintiff, the QMHP elected to refer to the

  Plaintiff to a psychiatrist. When the Plaintiff was assessed by the psychiatrist, he denied

  depression, suicidal or homicidal ideation, and stated that he was not interested in psychotropic

  medication. The psychiatrist also noted that there was no apparent need for medication at that

  time. The psychiatrist therefore determined that no additional intervention was warranted, and

  he noted that he would follow up with the Plaintiff within thirty days. When the psychiatrist

  tried to conduct a follow up appointment with the Plaintiff on two subsequent occasions,

  however, the Plaintiff refused to be seen. Any remaining allegations in paragraph 140 are

  denied.

            141.   Defendants were unable to locate documentation in the Plaintiff’s mental health

  file referencing the allegations of paragraph 141 and, therefore, lack sufficient information to

  admit or deny whether those allegations accurately represent the findings of the psychiatrist or

  his comments regarding the evaluation. Any remaining allegations in paragraph 141 are also

  denied.

            142.   Defendants admit that the quoted statement appears in a mental health services

  progress note from July 7, 2015, but also note that the same progress note indicates that the



                                                   16
Case 2:19-cv-00035-JPJ-PMS Document 27 Filed 10/24/18 Page 17 of 33 Pageid#: 422




  Plaintiff is able to communicate in broken English. Defendants further note that several mental

  health services progress notes reference the presence of a translator, and others contain quoted

  sentences in clear English—such as the note from October 9, 2015, by the same QMHP, which

  notes that the Plaintiff stated, “I do not need an office visit.” Any remaining allegations in

  paragraph 142 are denied.

         143.    Defendants admit that, on May 9, 2016, the Plaintiff was assessed by QMHP

  Trent with the assistance of an interpreter. The assessment was requested by a supervisor in the

  Plaintiff’s housing unit. Defendants deny that the Plaintiff performed “extremely poorly” on the

  mini mental status examination. Although his grooming and hygiene were poor, and his speech

  was rapid, the Plaintiff’s eye contact and posture were good, his mood was euthymic, no

  abnormal thought content was noted, he had adequate insight, his behavior and activity were

  within normal limits, he had a normal affect, no perceptual disturbances, no reported

  hallucinations, adequate insight, speech volume within normal limits, displayed a linear thought

  process, was alert and oriented to person and situation, had intact recent and remote memory, had

  an average assessed estimated intelligence, displayed good judgment, and had good impulse

  control. Defendants admit that the QMHP attributed some difficulty with scoring the status

  examination to a language barrier, noting that the interpreter was having difficulty understanding

  the Plaintiff’s precise dialect. Defendants admit that the Plaintiff continued to be designated as

  mental health code “0.” Any remaining allegations of paragraph 143 are denied.

         144.    Defendants admit that, on November 15, 2016, Defendant Huff noted that the

  Plaintiff did not meet any of the criteria for being designated as having a serious mental illness

  (“SMI”), a designation that was given to offenders “with a mental health code of 2 or greater,”

  who had a “qualifying diagnosis” (such a schizophrenia, bipolar disorder, or major depressive



                                                   17
Case 2:19-cv-00035-JPJ-PMS Document 27 Filed 10/24/18 Page 18 of 33 Pageid#: 423




  disorder), and who present with “severe functional impairment as a result of the mental illness.”

  Although the notes from 11/15/16 do not indicate whether Defendant Huff met with the Plaintiff

  at that specific time, Defendant Huff had recorded at least 27 prior contacts with the Plaintiff at

  ROSP, corresponding to his role as a QMHP. Any remaining allegations in paragraph 144 are

  denied.

            145.   Defendants admit that, on October 5, 2017, Defendant Trent met with the

  Plaintiff, along with an interpreter, to assess whether the Plaintiff might meet the criterial for

  being designated as seriously mentally ill. As a result of that assessment, Defendant Trent noted

  that he would schedule the Plaintiff to meet with a psychiatrist, and he would consider whether

  an SMI designation might be “clinically appropriate.” Defendant Trent noted that he could not

  determine whether the Plaintiff displayed psychosis because the interpreter again had difficulty

  understanding the Plaintiff’s dialect. Several days later, Defendant Trent updated the Plaintiff’s

  mental health classification code to “MH-2S” and indicated that an “SMI” designation would be

  appropriate. Any remaining allegations in paragraph 145 are denied.

            146.   Defendants lack sufficient information to admit or deny the allegations of

  paragraph 146 and, therefore, those allegations are denied.

            147.   Defendants admit that, on January 22, 2018, Defendant Huff assessed the Plaintiff

  to determine whether he met the criteria for being designated as an “SMI” offender. The notes

  from that examination speak for themselves, but include notations that the Plaintiff was oriented

  to person, place, time, and situation, and he presented with normal mood, behavior, activity,

  affect, speech, thought process, and memory. Any remaining allegations in paragraph 147 are

  denied.




                                                    18
Case 2:19-cv-00035-JPJ-PMS Document 27 Filed 10/24/18 Page 19 of 33 Pageid#: 424




            148.   Defendants admit that Defendant Huff noted that the Plaintiff had evident

  memory problems, based on the fact that he did not know his state ID number or his date of

  birth. Defendant Huff recommended that the Plaintiff be evaluated by a psychiatrist to determine

  whether anti-depressants might be warranted. Any remaining allegations in paragraph 148 are

  denied.

            149.   Defendants admit that Defendant Trent evaluated the Plaintiff on January 23,

  2018, with the assistance of an interpreter. Defendant Trent noted some symptoms of psychosis,

  but that his thoughts were organized and complete. Defendant Trent agreed that referral to a

  psychiatrist would be appropriate. Any remaining allegations in paragraph 149 are denied.

            150.   Defendants admit that Dr. McDuffie assessed the Plaintiff, with the assistance of

  an interpreter, on January 25, 2018. Dr. McDuffie noted that the Plaintiff had major depression,

  severe recurrent, and recommended that the Plaintiff be placed on Prozac. Dr. McDuffie noted

  that he would follow up with the Plaintiff in approximately 30 days. Any remaining allegations

  of paragraph 150 are denied.

            151.   Defendants admit that Defendant Huff reassessed the Plaintiff’s qualification as

  an “SMI” offender on the following day (January 26, 2018), and noted that, although the Plaintiff

  had been diagnosed with a depressive disorder, he did not meet the criteria for functional

  impairment because he had been placed on medication to treat his depression. Defendant Huff

  also updated the Plaintiff’s mental health classification code from “MH-2S” to “MH-2,” meaning

  that the Plaintiff was mildly impaired but receiving medication for his depression. Any

  remaining allegations in paragraph 151 are denied.

            152.   The allegations of paragraph 152 are denied.

            153.   The allegations of paragraph 153 are denied.



                                                   19
Case 2:19-cv-00035-JPJ-PMS Document 27 Filed 10/24/18 Page 20 of 33 Pageid#: 425




         154.    The allegations of paragraph 154 are denied.

         155.    The allegations of paragraph 155 are denied.

         156.    Defendants admit that some inmates in the VDOC general population, at certain

  low-security-level facilities, are housed in a dormitory-style setting, and that inmates in the

  general population have different opportunities for communication and interaction than level “S”

  inmates. However, VDOC does not have “open-barred” cells in any of its housing units.

  Accordingly, the remaining allegations of paragraph 156 are denied.

         157.    Defendants admit that inmates in the general population have different

  opportunities for communication and interaction than level “S” inmates, and that general

  population inmates tend to have congregate recreation and meals. Any remaining allegations in

  paragraph 157 are denied.

         158.    Defendants admit that inmates in the general population are given access to

  outdoor recreation, and that—depending upon the institution—they may have access to

  recreation equipment. Defendants admit that inmates in the general population may interact

  within their housing unit, and that they may have access to cards for playing games. Any

  remaining allegations in paragraph 158 are denied.

         159.    Defendants admit that inmates in the general population are allowed to use the

  phone, but deny that there are “no limitations,” of any kind, on that privilege. Defendants admit

  that inmates in the general population may typically have contact visitation with family members

  and attorneys. Any remaining allegations in paragraph 159 are denied.

         160.    Defendants admit that some inmates in the general population are permitted to

  move about the institution, unrestrained. Defendants admit that inmates in the general

  population are generally not subjected to a “body cavity search” when they are brought out of



                                                   20
Case 2:19-cv-00035-JPJ-PMS Document 27 Filed 10/24/18 Page 21 of 33 Pageid#: 426




  their cell, but that this is situation-dependent. Any remaining allegations in paragraph 160 are

  denied.

            161.   Defendants admit that many inmates in the general population have access to

  congregate programming, and that many inmates in the general population are allowed to

  physically go to the law library. Because VDOC does not have “chapels” at its facilities, the

  allegations about religious programming are denied. Any remaining allegations in paragraph

  161 are also denied.

            162.   Defendants admit that many inmates in the general population have access to

  vocational training and employment opportunities. Defendants admit that inmates in the general

  population may be able to earn sentence-reducing credit. Any remaining allegations in

  paragraph 162 are denied.

            163.   Defendants admit that some parole-eligible inmates may earn sentence-reducing

  credit under the GCA system, but deny that all such inmates are automatically eligible to earn 30

  days of sentence-reducing credit for every 30 days served.

            164.   The allegations of paragraph 164 are admitted.

            165.   Defendants admit that Director Clarke generally sets VDOC policies, but deny

  that Director Clarke signs all of these policies or actively supervises compliance with all VDOC

  policies. Any remaining allegations of paragraph 165 are denied.

            166.   Defendants deny the allegations of paragraph 166 and demand strict proof thereof.

            167.   Defendants deny the allegations of paragraph 167 and demand strict proof thereof.

            168.   Defendants deny the allegations of paragraph 168 and demand strict proof thereof.

            169.   Defendants deny the allegations of paragraph 169 and demand strict proof thereof.




                                                   21
Case 2:19-cv-00035-JPJ-PMS Document 27 Filed 10/24/18 Page 22 of 33 Pageid#: 427




            170.   Defendants admit that Defendant Robinson, as Chief of Corrections Operations,

  maintains general oversight over VDOC policies pertaining to offenders in special housing. Any

  remaining allegations of paragraph 170 are denied.

            171.   Defendants deny the allegations of paragraph 171 and demand strict proof thereof.

            172.   Defendants deny the allegations of paragraph 172 and demand strict proof thereof.

            173.   Defendants admit that Warden Kiser, generally, is responsible for the care and

  custody of inmates currently housed at ROSP. The remaining allegations of paragraph 173 are

  denied.

            174.   Defendants admit that Warden Kiser, generally, is responsible for managing

  ROSP employees. The remaining allegations of paragraph 174 are denied.

            175.   Defendants lack sufficient information to admit or deny whether another inmate

  may have submitted an informal complaint “on behalf” of the Plaintiff, and, therefore, that

  allegation is denied. Any remaining allegations of paragraph 175 are also denied.

            176.   Defendants lack sufficient information to admit or deny whether a “third party”

  may have submitted an informal complaint on behalf of the Plaintiff, and, therefore, that

  allegation is denied. Any remaining allegations of paragraph 176 are also denied.

            177.   Defendants deny the allegations of paragraph 177 and demand strict proof thereof.

            178.   Defendants admit that Defendant Barksdale, as the former warden of ROSP, was

  generally responsible for the care and custody of inmates housed at ROSP at that time. The

  remaining allegations of paragraph 178 are denied.

            179.   Defendants admit that Defendant Barksdale, as the former warden of ROSP, was

  generally responsible for managing ROSP employees. The remaining allegations of paragraph

  179 are denied.



                                                   22
Case 2:19-cv-00035-JPJ-PMS Document 27 Filed 10/24/18 Page 23 of 33 Pageid#: 428




            180.   Defendants admit that Defendant Mathena, as the former warden of ROSP, was

  generally responsible for the care and custody of inmates housed at ROSP at that time. The

  remaining allegations of paragraph 180 are denied.

            181.   Defendants admit that Defendant Mathena, as the former warden of ROSP, was

  generally responsible for managing ROSP employees. The remaining allegations of paragraph

  181 are denied.

            182.   Defendants admit that Defendant Mathena serves as chairman of the external

  review team, which performs biannual reviews of level “S” offenders. The remaining allegations

  of paragraph 182 are denied.

            183.   Defendants admit that Defendant Gallihar, as chief of housing and programs,

  serves on the dual treatment team. The remaining allegations of paragraph 183 are denied.

            184.   Defendants admit that Defendant Gallihar also serves on the building

  management committee, which makes recommendations regarding privilege levels and assigned

  security levels. The remaining allegations of paragraph 184 are denied.

            185.   Defendants admit that Defendants Duncan and Collins administratively reviewed

  some of the Plaintiff’s ICA determinations. The remaining allegations of paragraph 185 are

  denied.

            186.   Defendants admit that Defendant Duncan is the former unit manager of the “C”

  building at ROSP, and that Defendant Collins is the current unit manager of the “C” building at

  ROSP. Defendants admit that unit managers are generally responsible for oversight of the

  security officers assigned to a particular building. The remaining allegations of paragraph 186

  are denied.




                                                  23
Case 2:19-cv-00035-JPJ-PMS Document 27 Filed 10/24/18 Page 24 of 33 Pageid#: 429




            187.   Defendants admit that Defendant Justin Kiser, Gilbert, Adams, and Lambert were

  involved in some of the Plaintiff’s ICA reviews. The remaining allegations of paragraph 187 are

  denied.

            188.   The allegations of paragraph 188 are denied.

            189.   Defendants admit that Defendant Huff and Trent are QMHPs at ROSP, and that

  they may serve on the building management committee and dual treatment team. Defendants

  admit that Defendant McDuffie, a psychiatrist, has assessed the Plaintiff. The remaining

  allegations of paragraph 189 are denied.

            190.   Defendants admit that Defendant Herrick is the Director of Health Services for

  VDOC, and that, in that role, he is generally responsible for ensuring that offenders have

  adequate access to health services. The remaining allegations of paragraph 190 are denied.

               Count I: Violation of the Eighth Amendment to the U.S. Constitution

            191.   Defendants adopt and incorporate their responses to the preceding paragraphs as

  if fully set forth herein.

            192.   Defendants deny the allegations of paragraph 192 and demand strict proof thereof.

            193.   Defendants deny the allegations of paragraph 193 and demand strict proof thereof.

            194.   Defendants deny the allegations of paragraph 194 and demand strict proof thereof.

            195.   Defendants deny the allegations of paragraph 195 and demand strict proof thereof.

            196.   Defendants deny the allegations of paragraph 196 and demand strict proof thereof.

            197.   Defendants deny the allegations of paragraph 197 and demand strict proof thereof.

            198.   Defendants deny the allegations of paragraph 198 and demand strict proof thereof.




                                                   24
Case 2:19-cv-00035-JPJ-PMS Document 27 Filed 10/24/18 Page 25 of 33 Pageid#: 430




          Count II: Violation of the Due Process Clause of the Fourteenth Amendment

          199.    Defendants adopt and incorporate their responses to the preceding paragraphs as

  if fully set forth herein.

          200.    Defendants deny the allegations of paragraph 200 and demand strict proof thereof.

          201.    Defendants deny the allegations of paragraph 201 and demand strict proof thereof.

          202.    Defendants deny the allegations of paragraph 202 and demand strict proof thereof.

          203.    Defendants deny the allegations of paragraph 203 and demand strict proof thereof.

          204.    Defendants deny the allegations of paragraph 204 and demand strict proof thereof.

          205.    Defendants deny the allegations of paragraph 205 and demand strict proof thereof.

          206.    Defendants deny the allegations of paragraph 206 and demand strict proof thereof.

                     Count III: Violation of the Americans with Disabilities Act

          207.    Defendants adopt and incorporate their responses to the preceding paragraphs as

  if fully set forth herein.

          208.    Defendants deny the allegations of paragraph 208 and demand strict proof thereof.

          209.    Defendants deny the allegations of paragraph 209 and demand strict proof thereof.

          210.    Defendants deny the allegations of paragraph 210 and demand strict proof thereof.

          211.    The allegations in paragraph 211 state a legal conclusion to which no response is

  required. To the extent that a response is required, Defendants deny the allegations of paragraph

  211 and demand strict proof thereof.

          212.    The allegations in paragraph 212 state a legal conclusion to which no response is

  required. To the extent that a response is required, Defendants deny the allegations of paragraph

  212 and demand strict proof thereof.

          213.    Defendants deny the allegations of paragraph 213 and demand strict proof thereof.



                                                  25
Case 2:19-cv-00035-JPJ-PMS Document 27 Filed 10/24/18 Page 26 of 33 Pageid#: 431




          214.    Defendants deny the allegations of paragraph 214 and demand strict proof thereof.

          215.    Defendants deny the allegations of paragraph 215 and demand strict proof thereof.

                        Count IV: Violation of the Rehabilitation Act of 1973

          216.    Defendants adopt and incorporate their responses to the preceding paragraphs as

  if fully set forth herein.

          217.    Defendants deny the allegations of paragraph 217 and demand strict proof thereof.

          218.    Defendants deny the allegations of paragraph 218 and demand strict proof thereof.

          219.    Defendants deny the allegations of paragraph 219 and demand strict proof thereof.

          220.    Defendants deny the allegations of paragraph 220 and demand strict proof thereof.

          221.    The allegations in paragraph 221 state a legal conclusion to which no response is

  required. To the extent that a response is required, Defendants deny the allegations of paragraph

  221 and demand strict proof thereof.

          222.    Defendants deny the allegations of paragraph 222 and demand strict proof thereof.

          223.    Defendants deny the allegations of paragraph 223 and demand strict proof thereof.

          224.    Defendants deny the allegations of paragraph 224 and demand strict proof thereof.

       Count V: Violation of the Equal Protection Clause of the Fourteenth Amendment

          225.    Defendants adopt and incorporate their responses to the preceding paragraphs as

  if fully set forth herein.

          226.    Defendants deny the allegations of paragraph 226 and demand strict proof thereof.

          227.    Defendants deny the allegations of paragraph 227 and demand strict proof thereof.

          228.    Defendants deny the allegations of paragraph 228 and demand strict proof thereof.

          229.    Defendants deny the allegations of paragraph 229 and demand strict proof thereof.

          230.    Defendants deny the allegations of paragraph 230 and demand strict proof thereof.



                                                  26
Case 2:19-cv-00035-JPJ-PMS Document 27 Filed 10/24/18 Page 27 of 33 Pageid#: 432




          231.    Defendants deny the allegations of paragraph 231 and demand strict proof thereof.

          232.    Defendants deny the allegations of paragraph 232 and demand strict proof thereof.

                   Count VI: Violation of Title VI of the Civil Rights Act of 1964

          233.    Defendants adopt and incorporate their responses to the preceding paragraphs as

  if fully set forth herein.

          234.    The allegations in paragraph 234 state a legal conclusion to which no response is

  required. To the extent that a response is required, Defendants deny the allegations of paragraph

  234 and demand strict proof thereof.

          235.    Defendants deny the allegations of paragraph 235 and demand strict proof thereof.

          236.    Defendants deny the allegations of paragraph 236 and demand strict proof thereof.

          237.    Defendants deny the allegations of paragraph 237 and demand strict proof thereof.

          238.    Defendants deny the allegations of paragraph 238 and demand strict proof thereof.

          239.    Defendants deny the allegations of paragraph 239 and demand strict proof thereof.

          240.    Defendants deny the allegations of paragraph 240 and demand strict proof thereof.

          241.    Defendants deny the allegations of paragraph 241 and demand strict proof thereof.

                                       PUNITIVE DAMAGES

          242.    Defendants adopt and incorporate their responses to the preceding paragraphs as

  if fully set forth herein.

          243.    Defendants deny that the Plaintiff is entitled to recover punitive damages, and

  specifically deny that the Plaintiff is entitled to recover punitive damages from any official-

  capacity Defendant.




                                                   27
Case 2:19-cv-00035-JPJ-PMS Document 27 Filed 10/24/18 Page 28 of 33 Pageid#: 433




                                       PRAYER FOR RELIEF

          In response to the Prayer for Relief, Defendants state as follows:

          1.     Defendants deny that they have “isolated” the Plaintiff in “solitary confinement,”

  in violation of the Eighth and Fourteenth Amendments.

          2.     Defendants deny that they have failed to treat the Plaintiff’s “mental illness,” in

  violation of the Eighth Amendment.

          3.     Defendants deny that they have failed to accommodate the Plaintiff’s “mental

  illness,” in violation of the Americans with Disabilities Act and the Rehabilitation Act, and

  further deny that he has mental disability that falls within the scope of either statute.

          4.     Defendants deny that the Plaintiff is entitled to permanent injunctive relief.

          5.     Defendants deny that the Plaintiff is entitled to compensatory damages.

          6.     Defendants deny that the Plaintiff is entitled to compensatory damages from any

  official-capacity Defendant.

          7.     Defendants deny that the Plaintiff is entitled to nominal damages.

          8.     Defendants deny that the Plaintiff is entitled to punitive damages.

          9.     Defendants deny that the Plaintiff is entitled to an award of costs and attorney’s

  fees.

          10.    Defendants deny that the Plaintiff is entitled to any additional equitable or other

  relief from this Court.




                                                    28
Case 2:19-cv-00035-JPJ-PMS Document 27 Filed 10/24/18 Page 29 of 33 Pageid#: 434




                                     AFFIRMATIVE DEFENSES

         Defendants state the following affirmative defenses to the Complaint. Defendants will rely

  on any and all other properly available defenses to the Complaint which may arise from Plaintiff’s

  prosecution of this action and reserve their right to amend these defenses if at any time they should

  be so advised.

                                            FIRST DEFENSE

         The Complaint fails to state a claim upon which relief can be granted.

                                          SECOND DEFENSE

         Defendants deny that venue is proper in the Federal District Court for the Eastern District of

  Virginia.

                                           THIRD DEFENSE

         Defendants deny that the claims in the Complaint are cognizable under the Eighth

  Amendment, Fourteenth Amendment, the Americans with Disabilities Act, the Rehabilitation Act,

  Title VI of the Civil Rights Act, or any section or clause of the United States Constitution or any

  other federal law or regulation.

                                          FOURTH DEFENSE

         Defendants deny that jurisdiction on the Complaint is conferred upon the Court by 42

  U.S.C. § 1983, the previously cited amendments to the United States Constitution, or any other

  federal law or regulation. Further, Defendants specifically deny that the Court has jurisdiction over

  any claim which might be construed to state a claim under state law.

                                            FIFTH DEFENSE

         Defendants deny that Plaintiff has suffered any injury or damage as a result of action or

  omission upon the part of any of these Defendants.



                                                    29
Case 2:19-cv-00035-JPJ-PMS Document 27 Filed 10/24/18 Page 30 of 33 Pageid#: 435




                                            SIXTH DEFENSE

          Defendants allege and aver that, to the extent that the Plaintiff has suffered any injuries or

  damages, such injuries or damages were caused by others not under the control of these Defendants,

  and for whose conduct they are in no way responsible.

                                          SEVENTH DEFENSE

          Defendants deny that the Plaintiff has suffered the injuries and damages alleged and call for

  strict proof thereof.

                                           EIGHTH DEFENSE

          Defendants are immune from suit based upon the Eleventh Amendment and upon the

  discharge of their official duties.

                                            NINTH DEFENSE

          Defendants deny that they are indebted to or liable to Plaintiff in any sum whatsoever.

                                            TENTH DEFENSE

          Defendants are entitled to good faith, Eleventh Amendment, sovereign, and/or qualified

  immunity.

                                         ELEVENTH DEFENSE

          To the extent that Plaintiff has failed to allege any direct involvement on the part of any of

  the Defendants in any of the acts or omissions complained of, such claims must fail because

  respondeat superior is not available in an action under 42 U.S.C. § 1983.

                                          TWELFTH DEFENSE

          To the extent that this claim alleges negligence on the part of the Defendants, the claim is

  barred in this Court by the Eleventh Amendment.




                                                     30
Case 2:19-cv-00035-JPJ-PMS Document 27 Filed 10/24/18 Page 31 of 33 Pageid#: 436




                                       THIRTEENTH DEFENSE

         To the extent Plaintiff has not exhausted his administrative remedies, this action is barred, in

  whole or in part, under 42 U.S.C. § 1997e(a).

                                       FOURTEENTH DEFENSE

         To the extent that Plaintiff can make no showing of any physical injury accompanying or

  preceding any alleged emotional or mental injuries, his recovery of damages for any emotional

  injuries is barred under 42 U.S.C. § 1997e(e).

                                        FIFTEENTH DEFENSE

         This matter is barred, in whole or in part, by the two-year personal injury statute of

  limitations borrowed from Virginia Code § 8.01-243(A), which applies to claims under 42 U.S.C.

  § 1983 and Title VI of the Civil Rights Act.

                                        SIXTEENTH DEFENSE

         This matter is barred, in whole or in part, by the one-year statute of limitations borrowed

  from Virginia Code § 51.5-46(B), which applies to the Plaintiff’s claims under the Americans with

  Disabilities Act and the Rehabilitation Act.

                                       SEVENTEETH DEFENSE

         Defendants are entitled to sovereign and Eleventh Amendment immunity with respect to the

  Plaintiff’s claims under Title II of the Americans with Disabilities Act.

                                       EIGHTEENTH DEFENSE

         Defendants are immune, in their official capacities, from any request for punitive or

  compensatory damages.




                                                    31
Case 2:19-cv-00035-JPJ-PMS Document 27 Filed 10/24/18 Page 32 of 33 Pageid#: 437




                                       NINETEENTH DEFENSE

          Defendants are immune, in their official capacities, from any request for retrospective

  injunctive or declaratory relief.

                                       TWENTIETH DEFENSE

          The Court’s authority to award injunctive relief is constrained by the express terms of the

  Prisoner Litigation Reform Act (“PLRA”), 18 U.S.C. § 3626(a)(1)(A).




                                                 Respectfully submitted,

                                                 HAROLD CLARKE, A. DAVID ROBINSON,
                                                 JEFFREY KISER, RANDALL MATHENA, EARL
                                                 BARKSDALE, ARVIL GALLIHAR, AMEE
                                                 DUNCAN, LARRY COLLINS, JUSTIN KISER,
                                                 CHRISTOPHER GILBERT, GARRY ADAMS,
                                                 JAMES LAMBERT, WILLIAM LEE, TERRANCE
                                                 HUFF, D. TRENT, EVERETT ELLISON
                                                 MCDUFFIE, and STEVEN HERRICK


                                         By:                           /s/
                                                 Margaret Hoehl O’Shea, AAG, VSB #66611
                                                 Attorney for named Defendants
                                                 Office of the Attorney General
                                                 Criminal Justice & Public Safety Division
                                                 202 North 9th Street
                                                 Richmond, Virginia 23219
                                                 (804) 225-2206
                                                 (804) 786-4239 (Fax)
                                                 Email: moshea@oag.state.va.us




                                                    32
Case 2:19-cv-00035-JPJ-PMS Document 27 Filed 10/24/18 Page 33 of 33 Pageid#: 438




                                   CERTIFICATE OF SERVICE

         I hereby certify that on the 24th day of October, 2018, I electronically filed the foregoing

  Answer and Affirmative Defenses with the Clerk of the Court using the CM/ECF system, which

  will send a notification of such filing (NEF) to the following:

  Claire Gastanaga (VSB #14067)                         Maggie E. Filler (pro hac vice)
  Vishal Agraharkar (pro hac vice)                      Roderick & Solange MacArthur Justice Ctr.
  Eden B. Heilman (pro hac vice)                        745 Atlantic Avenue, 8th Floor
  American Civil Liberties Union of Va.                 Boston, MA 02111
  701 E. Franklin Street, Ste. 1412                     (857) 284-1455
  Richmond, VA 23219                                    maggie.filler@macarthurjustice.org
  (804) 532-2151
  claire@acluva.org                                     Locke E. Bowman (pro hac vice)
  vagraharkar@acluva.org                                Roderick & Solange MacArthur Justice Ctr.
  eheilman@acluva.org                                   375 East Chicago Avenue
                                                        Chicago, IL 60611
                                                        (312) 503-0844
                                                        l-bowman@law.northwestern.edu
                                                        Counsel for Plaintiff


  And I hereby certify that I have mailed the document by United States Postal Service to the

  following non-filing user: N/A


                                                               /s/
                                                Margaret Hoehl O’Shea, AAG, VSB #66611
                                                Attorney for named Defendants
                                                Criminal Justice & Public Safety Division
                                                Office of the Attorney General
                                                202 North 9th Street
                                                Richmond, Virginia 23219
                                                (804) 225-2206
                                                (804) 786-4239 (Fax)




                                                  33
